DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 6/1/2022 has been entered. Claims 2, 9, 13 and 16-30 are listed as “Withdrawn” but the text of the claims is missing and applicant’s 6/1/2022 response indicates that only claims 1, 3-8, 10-12, 14, 15 and 31 remain pending. It is unclear if claims 2, 9, 13 and 16-30 are withdrawn or canceled.

Election/Restrictions
Applicant's election with traverse of Group I, Species 2 of Species Group 1, Species 1 of Species Group 2, Species 1 of Species Group 3, Species 1 of Species Group 4, Species 2 of Species Group 5, Species 3 of Species Group 6, and Species 1 of Species Group 7 in the reply filed on 6/1/2022 is acknowledged.  The traversal is on the ground that the product as claimed cannot be made without coupling the substrate layer and the fabric layer. This is not found persuasive because the product claims require a fastener configured to couple whereas the method claims require coupling. The traversal is also on the ground that the method claims do not require the conductive linkage be electrically coupled to the circuit after the circuit is disposed on the substrate layer. This is not found persuasive because method claim 16 specifically requires an integrated circuit be disposed on the substrate layer and then forming a conductive linkage electrically coupled to “the integrated circuit.” The applicant further asserts that the species are not mutually exclusive and cites Species 1, 2 and 3 of Species Group 1. Applicant’s argument is not persuasive because the applicant fails to address the presence of Species 4 of Species Group 1 which is drawn to a species wherein the conductive linkage is none of the above or a combination of the above. Thus, the species are mutually exclusive. The applicant further argues that Species 1 and Species 2 of Species Group 3 are not mutually exclusive. The examiner respectfully disagrees. A single (conductive) layer cannot be both above and below a fabric layer.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 10-12, 14, 15 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15, it is not clear if the substrate layer comprises an integrated circuit or an integrated circuit is on the substrate layer. 
Claim 3, the phrase “the exposed region” lacks antecedent basis. 
Claim 4, it is not clear what is being claimed. For example, it is not clear what structure (if any) is being claimed by the requirements that the amount of exposed portion of the conductive thread be determined as claimed. It is noted that the claim is drawn to a product, not a method. 
Claim 5, it is not clear what size is considered proportional. 
Claim 8 depends on itself. The claim dependency lacks proper antecedent basis.  
Claim 14, the phrase “flexible material” renders the claim indefinite. It is not clear what specific amount of flexibility is being claimed. All materials are flexible and rigid to a degree. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12, 14, 15 and 31 are rejected under 35 U.S.C. 103 as obvious over USPAP 2017/0251555 to Sunshine in view of USPN 6,210,771 to Post.
Claims 1 and 15, Sunshine discloses an electrical circuit assembly comprising: a circuit component comprising: an integrated circuit; and a first conductive linkage electrically coupled to the integrated circuit; a fabric-based component comprising: a fabric layer comprising a first at least one conductive thread; and a second conductive linkage electrically coupled to the first at least one conductive thread; and a fastener configured to couple the circuit component and the fabric-based component at the first conductive linkage and the second conductive linkage (see entire document including [0043], [0051]-[0053], [0060], [0061], [0082], and [0125]-[0129]). Sunshine does not appear to specifically mention the integrated circuit being disposed on a substrate layer but Post discloses that electrical circuits are typically assembled by soldering components onto solid boards (see entire document including column 1, lines 10-22). Therefore, it would have been obvious to one having ordinary skill in the art to construct the integrated circuit of Sunshine on a solid (substrate) board, to provide the circuit with support. 


Claim 3, the first at least one conductive thread is exposed on the fabric substrate, and wherein the exposed region of the first at least one conductive thread covers an area that is smaller than or equal to a conductive area on the fabric layer that is covered by the second conductive linkage (Figures 8, 17, 18 and 20-33).
Claim 4, the fabric layer further comprises at least one non-conductive thread; the first at least one conductive thread is exposed on the fabric layer; and an amount of exposed portion of the first at least one conductive thread is determined by at least one of: a first tension on the first at least one conductive thread and a second tension on the at least one non-conductive thread, a feed length of a stitching pattern of the first at least one conductive thread, a weight of the first at least one conductive thread, a ply-count of the first at least one conductive thread, a density of the first at least one conductive thread, or a length of a cross-stitch of the first at least one conductive thread ([0051]-[0053]).
Claim 5, the fabric-based component further comprises at least one conductive layer (conductive fabric coating) above or below the fabric layer; the first at least one conductive thread is exposed on the fabric layer; and a first size of the at least one conductive layer and a second size of the second conductive linkage are proportional to a third size of the exposed region of the first at least one conductive thread ([0051]-[0053]). Plus, Post discloses that it is known in the art to stack conductive fabric layers to produce a product capable of controlling external circuitry (see entire document including column 2, lines 51-67). Therefore, it would have been obvious to one having ordinary skill in the art to include a conductive layer above or below the fabric layer motivated by a desire to produce a product capable of controlling external circuitry.
Claim 6, the second conductive linkage comprises a snapping mechanism that is crimped onto the fabric layer, wherein the snapping mechanism is configured to be received by a complementary receiver on the first conductive linkage [0053].
Claim 7, the fastener is configured to couple the circuit component and the fabric-based component using a conductive linker, wherein the conductive linker is electrically coupled with the first conductive linkage and the second conductive linkage [0053].
Claim 8, Post discloses that it is known in the art to stack conductive fabric layers to produce a product capable of controlling external circuitry (see entire document including column 2, lines 51-67). Therefore, it would have been obvious to one having ordinary skill in the art to include a conductive layer above or below the fabric layer motivated by a desire to produce a product capable of controlling external circuitry.
Claim 10, the fastener is configured to couple the circuit component and the fabric-based component reversibly [0053]. 
Claim 11, the fastener is configured to couple the circuit component and the fabric-based component using at least one of: a magnetic force, a chemical bondage, a mechanical force, or a combination thereof [0053].
Claims 12 and 15, the circuit component and the fabric-based component are arranged vertically, and wherein the first conductive linkage and the second conductive linkage are vertically aligned (Figures 8, 17, 18 and 20-33).
Claim 14, Post discloses that it is known in the art to stack conductive fabric layers to produce a product capable of controlling external circuitry (see entire document including column 2, lines 51-67). Therefore, it would have been obvious to one having ordinary skill in the art to include a conductive layer above or below the fabric layer motivated by a desire to produce a product capable of controlling external circuitry.
Claim 31, the first conductive linkage comprises a penetrable, semi-permeable (woven fabric) material configured to be embroidered with one or more stitching paths of a second at least one conductive thread [0052]. Plus, Post discloses that it is known in the art to construct an electrical circuit with a embroidered pattern (column 5, line 50 through column 6, line 8). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789